Citation Nr: 0615024	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether the veteran's nonservice-connected disability 
pension benefits were properly terminated. 

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the calculated amount of $54,473.63.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, and the VA Debt Management Center (DMC) 
in St. Paul, Minnesota.  In January 2004, the DMC 
retroactively adjusted and terminated the veteran's improved 
nonservice-connected pension benefits based on receipt of 
excess income, effective January 1, 1998.  Thereafter, in 
March 2004, the Committee on Waivers and Compromises 
(Committee) at the RO denied the veteran's request for waiver 
of recovery of an overpayment of pension benefits in the 
amount of $54,473.63.  The veteran perfected timely appeals 
to those decisions.  

On April 13, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law Judge 
sitting at the Muskogee, Oklahoma RO.  A transcript of that 
hearing is of record.  

The issue of whether recovery of the overpayment would be 
against equity and good conscience will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  By a rating action in February 1980, the veteran was 
awarded disability pension benefits effective October 13, 
1979; he was informed that that rate of pension was based on 
his report that he and his wife had no income from any 
source.  

2.  At the time of the initial award and on various 
subsequent occasions, the veteran was notified in writing 
that his rate of VA pension was directly related to his 
family's income, and that it was essential that he report all 
income from every source in his household accurately and in a 
timely manner to VA, and that any failure to do so would 
result in the creation of an overpayment subject to recovery.  

3.  In October 2003, the RO learned that the veteran had 
remarried in December 1997, and that his wife was employed 
and received wages from 1998 through 2002.  

4.  By letter dated in January 2004, the RO notified the 
veteran that action was taken to retroactively adjust and 
terminate his pension benefits, effective January 1, 1998 
through January 31, 1999, and reducing his rate of pension, 
effective February 1, 1999, because excessive income.  He was 
also advised that the action resulted in the creation of an 
overpayment in the calculated amount of $54,473.63.  

5.  The current evidentiary record reflects no evidence that 
the veteran intentionally misled VA to obtain an unfair 
advantage with knowledge of the consequences.  


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits, 
in the calculated amount of $54,473.63, was properly created.  
38 U.S.C.A. §§ 5107(b), 5112(b) (2), (4) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.660(b) (2) (2005).  

2.  The record does not establish the veteran acted in bad 
faith in the creation of the overpayment of VA pension 
benefits; therefore, waiver of the overpayment is not 
precluded.  38 U.S.C.A. §§ 5107, 5302(c) (West 2002 & Supp. 
2005); 38 C.F.R. § 1.965(b) (2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2005), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  However, these 
changes are not applicable to claims such as the one decided 
here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, the Board points out that the RO has explained 
to the veteran the bases for denial of the claims, and 
afforded him the opportunity to present information and 
evidence in support of the claims.  The Board finds that 
these actions satisfy any duties to notify and assist owed 
the veteran.  


II.  Factual background.

The veteran's application for pension benefits (VA Form 21-
526) was received in November 1979; at that time, the veteran 
indicated that he was married to S.Y.K..  The veteran also 
indicated that he and his wife had no income.  By a rating 
action of February 1980, the RO found the veteran to be 
permanently and totally disabled for pension, effective 
October 13, 1979.  By letter dated in February 1980, the 
veteran was informed of the award of disability pension.  He 
was told that his award was based on zero family income.  
Attached to the letter was VA Form 21-6896, which informed 
him, in pertinent part, that the rate of pension paid to a 
veteran depended upon the amount of his family income; that 
his pension payments were based on countable annual family 
income of [$ None]; that he was to notify VA immediately if 
there was any change in income for him or his dependents; 
that any change in income would be effective the date the 
change occurred; and that in some cases an overpayment might 
result which would be subject to recovery.  

Received in May 1980 were award certificates from the Social 
Security Administration, dated in January 1980, indicating 
that the veteran, his wife and children had been awarded 
benefits, effective April 1980.  Thereafter, by letter dated 
in May 1980, the veteran was informed that his disability 
pension benefits would be terminated, effective June 1, 1980.  
He was informed of that determination by letter dated in May 
1980.  The veteran was again provided VA Form 21-6896, which 
informed him of the need to promptly report income changes 
for him and his dependents.  

Received in May 1982 was a statement of income and net worth 
(VA Form 21-527), wherein the veteran indicated that he had 
not worked since October 1979; however, it was noted that his 
wife had worked from 1980 to 1982, when she became too ill to 
work.  Subsequently received in November 1982, were VA Forms 
21-4192, which show that the veteran and his wife during the 
period from August 1980 to June 1982.  By letter dated in 
December 1982, the veteran was informed that he had been 
awarded disability pension benefits, effective August 16, 
1982, based on countable annual family income of zero.  
Attached to the letter was VA Form 21-8768, which advised the 
veteran that he was required to notify the VA immediately of 
any changes in his income and dependents, and that failure to 
promptly inform the VA of such changes would result in the 
creation of an overpayment in his account.  

In Eligibility Verification Reports (EVRs), received between 
February 1986 and February 1993, the veteran reported that he 
and his spouse had no income.  The veteran signed all of the 
EVRs.  In the spaces designated for various types of income 
such a Social Security Administration (SSA) benefits, wage 
income, and interest income, the word "none" was inserted.  

Received in September 1993 was a statement in support of 
claim (VA Form 21-4138), wherein the veteran indicated that 
he married R.B. on August 6, 1993, and he was claiming 
benefits for his new spouse.  A declaration of status of 
dependents form (VA Form 21-686c) was also received in 
September 1993, along with a marriage certificate, which 
confirmed that the veteran had divorced S.Y.K. in December 
1992, and he married R.B. on August 6, 1993.  Received in 
February 1994 was an EVR, wherein the veteran indicated that 
he was married and living with his spouse; the veteran 
reported that he and his spouse had no income.  The veteran 
was notified in February 1994 that his compensation benefits 
had been amended to reflect additional benefits based on a 
spouse and children.  The veteran was again notified in the 
award letter that he should promptly report any changes in 
the status of his dependents.  

In August 1997, the veteran notified the RO that he was no 
longer married to R.B. and provided a copy of the divorce 
decree which indicated the veteran and his spouse, R.B., were 
divorced on May 27, 1997; subsequently, his VA disability 
compensation award was amended to eliminate the spousal 
allowance, creating an overpayment.  

Received in October 2003 was VA Form 21-686c, declaration of 
status of dependents, wherein the veteran indicated that he 
divorced R.A.M in late 1996; he reported that he was 
currently married to S.R.S.  Attached to the form was a 
marriage certificate, which confirmed that the veteran 
married S.R.S. on December 19, 1997.  

Also received in October 2003 was an EVR, completed by the 
veteran in August 2003, wherein he indicated that he was 
married and living his spouse.  The veteran reported that his 
wife received wages totaling $11,394.04 during the period 
from January 1, 2003 through July 31, 2003, and $13,500 
during the period from January 1, 2004 through December 31, 
2004.  Attached to the EVR were copies of Joint Federal and 
State Income Tax Returns, which confirmed that the veteran's 
wife was working and had income for the tax years 1998 
through 2002.  

Of record is a statement from the veteran's spouse, dated in 
September 2003, indicating that the veteran did not know that 
he had to notify VA of her income.  

By letter dated in January 2004, the RO informed the veteran 
that his pension benefits had been retroactively adjusted by 
terminating his benefits, effective January 1, 1998 through 
January 31, 1999, and reducing his rate of pension, effective 
February 1, 1999.  This action resulted in the creation of an 
overpayment in the calculated amount of $54,473.63.  

The Committee issued a decision in March 2004 that denied the 
veteran's request for waiver of overpayment on the basis that 
he had acted in bad faith.  The Committee determined that the 
veteran was aware of his responsible for informing VA of 
changes in his household income, and that his failure to do 
resulted in him getting paid an enormous pension benefit that 
he was not entitled to receive.  A letter addressing this 
point was mailed to the veteran later that month.  

At his personal hearing in April 2005, the veteran indicated 
that he had been receiving pension benefits for approximately 
20 years.  The veteran noted that, during those 20 years, he 
had several dependency changes; on each occasion, he promptly 
notified the VA of his dependency changes.  The veteran 
specifically noted that, during his VA examination in July 
1999, he reported that he had been divorced and had 
remarried.  It was argued that collection of the overpayment 
in question would cause the veteran to suffer undue financial 
hardship.  




III.  Pertinent Law and Regulation.

A.  Whether VA pension benefits were properly terminated.

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who his permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002 & Supp. 2005).  

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002 & Supp. 2005).  

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a) (1) (2005).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a) (2) (2005).  

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10); 38 C.F.R. § 3.500(b) (2).  The effective date 
of a reduction of pension or compensation by reason of 
marriage, annulment or divorce on or after October 1, 1982, 
or death of a dependent of a payee shall be the last day of 
the month in which such marriage, annulment, divorce or death 
occurs.  38 U.S.C.A. § 5112(b) (2); 38 C.F.R. § 3.501(d) (2).  

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a).  

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors which established entitlement to the 
benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  
The beneficiary will be advised at the time of the request 
that the certification must be furnished within 60 days from 
the date of the request and that failure to do so will result 
in the reduction or termination of benefits.  Id.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (9) (10) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.500(b) (2) (2005); Jordan v. Brown 10 Vet. App. 171 
(1997).  

In this case, the overpayment was initially created when the 
veteran failed to report his marriage in December 1997 and 
his spouse's income.  As previously noted, when the veteran 
was informed that he had been awarded pension benefits, and 
on many subsequent occasions, he was informed that he was 
approved for the award based in part upon no income for him 
and his spouse.  He was also informed that he should notify 
VA if he or his spouse received income from any source.  The 
record clearly indicates that the veteran had been divorced 
and had remarried on two separate occasions in the past; and, 
on each occasion, he had reported those changes in dependency 
to VA.  Therefore, the veteran was aware of his 
responsibility to timely report changes in dependency.  In 
fact, following a reported change in dependency in August 
1997, an overpayment was created in his pension account 
because he failed to report his divorce in a timely manner.  

Under these circumstances, the veteran knew or should have 
known that he was required to report his remarriage in 
December 1997, only a few months after being reminded of the 
importance of reporting a change in dependence.  In the 
instant case, the evidence of record confirms the veteran's 
failure to report his wife's earnings from 1998 through 2002.  
The Board is aware of the veteran's assertion that VA should 
have been aware of his change of marital status because he 
reported such during his 1999 VA examination.  That argument, 
however, overlooks the fact that the veteran knew that no 
adjustments had been made to his pension benefits, and that 
he made no effort to contact the RO directly  for many years 
thereafter.  More importantly, the Board again observes that 
the veteran had prior knowledge that reporting a change in 
his marital status was required, and that previous changes in 
his marital status resulted in changes to his benefits.

A January 2004 letter from the RO detailed the veteran's 
countable income for each year from 1998 through January 1, 
2004.  That letter also provided the maximum annual pension 
amount and finally showed the veteran's re-calculated monthly 
pension payments derived by subtracting the countable income 
from the maximum annual rate and dividing by 12.  A review of 
the countable income in question shows that the veteran's 
countable family income beginning in January 1998 well 
exceeded the specified statutory limits for the time period 
in question, from January 1998 through December 2003.  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a) (2).  A review of the figures 
above shows that the appellant's income as of January 1, 1998 
exceeded the applicable statutory limits.  Accordingly, the 
veteran's improved pension benefits were properly terminated 
effective January 1, 1998.  Consequently, the Board finds 
that the creation of the overpayment at issue was properly 
created.  38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660.  

B.  Waiver of indebtedness/bad faith.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2005).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965 
(2005).  The list of elements is not all inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002 & Supp. 2005); 38 C.F.R. § 1.965(b) 
(2005).  Only one of three elements (fraud, misrepresentation 
or bad faith) need be shown to preclude consideration of 
waiver of recovery of the indebtedness.  38 U.S.C.A. 
§ 5302(c) (West 2002 & Supp. 2005).  

VA regulations define "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b) (2005).  

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of the 
claimant to seek unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  However, the 
Court has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. 
§ 1.965(b) (2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the use of the 
phrase "neglect or refuse to fulfill some duty or contractual 
obligation" found in the circular was inconsistent with the 
regulation and cannot form the basis for a bad faith 
determination.  

The RO's finding of bad faith is based on the failure of the 
veteran to report his wife's wages.  Based upon our review of 
the record, the Board concludes that the veteran did not 
exhibit bad faith in his dealings with VA; that is, it is not 
clear that the veteran had an intent to seek an unfair 
advantage and with knowledge of the likely consequences.  A 
finding of bad faith would have to be supported by the events 
that caused the overpayment and the actions taken by the 
veteran in response thereto.  Indeed, the record would 
suggest that he had been forthright and cooperative 
throughout the entire process.  It is true that he failed to 
inform VA of his remarriage and his wife's employment income 
in 1997, despite previous letters from the RO notifying him 
that he should report any changes in his family income.  
However, that notwithstanding, there are several factors 
indicating good faith in his dealings with VA.  
Significantly, the veteran demonstrated good faith when he 
contacted VA when he and his dependents began receiving SSA 
benefits in May 1980, when his wife worked temporarily in 
1982, and he reported the change of dependency in September 
1993.  The record indicates that the veteran remarried in 
December 1997.  And, during a VA examination in July 1999, 
the veteran reported that he had been married three times, 
and had been married for the past two years.  In light of the 
foregoing, the Board finds that the veteran's actions do not 
rise to the level of bad faith, as envisioned by governing 
law.  Therefore, a showing of intention to take unfair 
advantage of the Government has not been made.  

Under these circumstances, the Board will accord the veteran 
the benefit of the doubt and find that he did not act in bad 
faith in the creation of the overpayment for which waiver is 
now sought.  See 38 U.S.C.A. § 5107(b).  Consequently, waiver 
of recovery of the overpayment of disability pension 
benefits, in the calculated amount of $54,463.63, is not 
precluded by law.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965.  


ORDER

Waiver of recovery of an overpayment of the veteran's 
disability pension benefits is not precluded by bad faith on 
the part of the veteran.  To this extent, the appeal is 
granted.  


REMAND

The issue still remains, however, whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience.  The March 2004 Committee decision and June 
2004 Statement of the Case (SOC) did address the question of 
"unfair gain."  However, the discussion was muddied by the 
contemporaneous discussion of bad faith.  Since this issue 
was not properly adjudicated by the RO, and because the Board 
has determined that there is no bad faith on the part of the 
veteran in the creation of the overpayment, the principles of 
due process of law require that the RO make a determination 
on whether recovery of the overpayment would be against 
equity and good conscience.  

At his personal hearing, in April 2005, the veteran testified 
that collection of the debt would cause him to suffer undue 
financial hardship.  The veteran indicated that his only 
sources of income included Social Security Supplemental 
Income; he also noted that his wife was only working part-
time.  He reported numerous monthly expenses, including high 
medical bills for his wife.  

The Board notes that, subsequent to the above hearing and the 
June 2004 SOC, the veteran submitted another and more recent 
Financial Status Report (VA Form 5655).  This was received by 
the RO, which forwarded it to the Board in May 2005.  There 
is no indication that the information from that form was 
considered by the RO, as the record fails to show that a 
supplemental statement of the case (SSOC) was ever been 
issued.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA pension benefits in the amount of 
$54,473.63, with express consideration of 
the provisions of 38 C.F.R. § 1.965(a) 
and each element of the of equity and 
good conscience standard.  In so doing, 
the Committee should consider all of the 
information that was forwarded to the 
Board in May 2005, including the recent 
VA Form 5655.  

2.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished an 
SSOC, which fully sets forth all laws and 
regulations pertaining to his appeal, 
including 38 C.F.R. §§ 1.963 and 1.965.  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  A reasonable period of 
time in which to respond should be given.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


